                                                                 Exhibit A
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 1 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 2 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 3 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 4 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 5 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 6 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 7 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 8 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 9 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 10 of 11
Case 6:20-cv-03285-BP Document 1-1 Filed 09/11/20 Page 11 of 11
